BMC INDUSTRIES, INC.

SAVINGS AND PROFIT SHARING PLAN

2001 REVISION

 


FIRST DECLARATION OF AMENDMENT

 

 

Pursuant to the retained power of amendment contained in Section 11.2 of the BMC
Industries, Inc. Savings and Profit Sharing Plan - 2001 Revision, the
undersigned hereby amends the Plan by adding a new Exhibit A thereto in the form
attached hereto.

 

The foregoing amendment is effective as of December 31, 2001.

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed
this 26th day of December, 2001.

 

 

                                                                                   
BMC INDUSTRIES, INC.

 

Attest:  /s/Jon A. Dobson                                            By: 
/s/Bradley D. Carlson

            Secretary                                                        
Its:  Treasurer

 

 




BMC INDUSTRIES, INC.

SAVINGS AND PROFIT SHARING PLAN

2001 REVISION

 

EXHIBIT A

 


SPECIAL PROVISIONS APPLICABLE TO


VISION-EASE LENS AZUSA, INC. AND BUCKBEE-MEARS CORTLAND IN 2001

 

Pursuant to Section 14.1(f), this Exhibit A sets forth special provisions of the
Plan applicable only to an Active Participant in the Plan who is a Qualified
Employee of Vision-Eae Lens Azusa, Inc. or Buckbee-Mears Cortland, a unit of BMC
Industries, Inc. and classified by the Participating Employer as being on an
unpaid leave of absence on December 31, 2001 (a "Vision-Ease Lens
Azusa/Buckbee-Mears Cortland Participant").

 

 1. Notwithstanding Section 3.3(a)(i), a Vision-Ease Lens Azusa/Buckbee-Mears
    Cortland Participant will be eligible to share in the Participating
    Employer's Matching Contribution for the calendar quarter ending on December
    31, 2001 pursuant to the provisions set forth in Section 3.3(a).
    
    

 2. Notwithstanding Section 3.3(b)(i), a Vision-Ease Lens Azusa/Buckbee-Mears
    Cortland Participant, will be eligible to share in the Participating
    Employer's Matching Contribution (if any) for the Plan Year ending on
    December 31, 2001 pursuant to the provisions set forth in Section 3.3(b).
    
    

 3. Notwithstanding Section 3.4(b)(i), a Vision-Ease Lens Azusa/Buckbee-Mears
    Cortland Participant who completed at least 1000 Hours of Service during the
    Plan Year ending on December 31, 2001, will be eligible to share in the
    Participating Employer's Profit Sharing Contribution for the Plan Year
    ending on December 31, 2001 pursuant to the provisions set forth in Section
    3.4(b).

 

 

 